IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ERIC PATRICK WRIGHT,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4331

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Andy Thomas, Public Defender, and Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR and M.K. THOMAS, JJ., CONCUR; WOLF, J., CONCURS WITH
OPINION.
WOLF, J., concurring.

      I concur that there is no legal reason to overturn appellant’s conviction and

20-year mandatory minimum sentence for aggravated assault with a firearm. This

case, however, is a classic example of how inflexible mandatory minimum sentences

may result in injustices within the legal system that should not be tolerated. I,

therefore, recommend that appellant apply for executive clemency pursuant to article

IV, section 8 of the Florida Constitution and that the Governor and Cabinet act

favorably upon this request.

      At the time of the incident that led to the charges in this case, appellant was

24 years old with no prior record and had held the same job for 4 years. The charges

arose from an incident where the victim barged, uninvited, into appellant’s home.

They had been former lovers and shared a child. Appellant asked the victim to leave

the residence, and a struggle ensued. The victim was bigger than appellant and

continued to refuse to leave. Appellant then drew a gun and fired one shot. It is

undisputed that the gun was not fired directly at the victim and was fired in an

attempt to get victim to leave. Based on these facts, appellant was convicted of

aggravated assault with a deadly weapon without intent to kill. The jury found

appellant discharged a firearm during the commission of the offense. The trial court,

as required by law, sentenced appellant to 20 years mandatory minimum with the

Department of Corrections. The trial judge stated she would like not to sentence

                                         2
appellant to the mandatory minimum if she felt there was another option, stating she

“[didn’t] disagree that the defendant shouldn’t be spending that kind of time in the

Florida State Prison, but I, in my charge, I am bound by the law to do what the law

says.”

         Unfortunately for appellant, the offense was committed prior to July 1, 2014.

Aggravated assault was an enumerated offense pursuant to the 10-20-Life statute,

and the trial court had absolutely no discretion not to impose the 20-year mandatory

minimum.

         Section 775.087(6), Florida Statutes (2014), was enacted effective July 1,

2014. The amendment to the 10-20-Life statute provides:

         Notwithstanding s. 27.366, the sentencing court shall not impose the
         mandatory minimum sentence required by subsection (2) or subsection
         (3) for a conviction for aggravated assault if the court makes written
         findings that:

         (a) The defendant had a good faith belief that the aggravated assault
         was justifiable pursuant to chapter 776.

         (b) The aggravated assault was not committed in the course of
         committing another criminal offense.

         (c) The defendant does not pose a threat to public safety.

         (d) The totality of the circumstances involved in the offense do not
         justify the imposition of such sentence.

Prior to the enactment of section 775.087(6), no exception was provided and trial

courts were required to sentence defendants to the mandatory minimum sentence.

                                            3
Here, the trial court determined that statute could not be retroactively applied and

sentenced appellant to 20 years in prison.

      The statute was again amended on July 1, 2016, to remove aggravated assault

from the list of convictions for which the 10-20-Life statute applies. See § 775.087,

Fla. Stat. (2016).

      Based upon appellant’s bad timing, the only relief that may be accorded to

him from this inappropriate sentence is through the Governor and Cabinet.




                                         4